PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $39,601.00 in compensation for road grading costs which it incurred in connection with construction of a 187,000 square-foot warehouse and distribution facility in Martinsburg, Berkeley County. Pursuant to a Memorandum of Understanding between the claimant and the S. Schwab Company, Inc., the respondent was to construct and pay for a permanent public road on the eastern boundary of the property. As a result of a misunderstanding between respondent and the company, the company performed the grading work for this road. Claimant now seeks reimbursement of these resulting costs in the amount of $39,601.00 as it was required to compensate the S. Schwab Company, Inc., pursuant to an opinion issued by this Court in Claim No. CC-99-10.
In its Answer, the respondent admits the validity of the claim and the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the claim could have been paid. Further, the respondent has reviewed the documentation for the damages requested herein and has determined that the work performed has a value of $45,000.00 to *156$50,000.00.
In view of the foregoing, the Court makes an award in the amount of $39,601.00 to the claimant.
Award of $39,601.00